Citation Nr: 1108029	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-24 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for bilateral hearing loss and tinnitus.

In his August 2007 VA Form 9, the Veteran requested a hearing at the RO before a member of the Board.  However, in January 2008, he submitted a statement indicating he no longer wished to testify at a Board hearing.  Therefore, his hearing request has been withdrawn and the Board will proceed.

In August 2010, the Veteran submitted additional evidence consisting of a private audiological report dated May 2009.  This evidence was not accompanied by a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  However, as discussed below, the Board has concluded that additional development is warranted.  Therefore, the claim will be remanded and the AOJ will have an opportunity to review the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran's service treatment records include audiological evaluations.  The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

Service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  The Veteran underwent an enlistment examination in October 1966.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-10 (0)
NR
-10 (-5)
LEFT
10 (25)
-5 (5)
-10 (0)
NR
-5 (0)


During an additional examination in April 1967, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
NR
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
NR
10 (15)

Finally, the Veteran underwent a separation examination in December 1968.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
0
NR
5
LEFT
10
5
5
NR
5

The Veteran was afforded a VA examination in July 2006.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner reviewed the claims file and indicated that the Veteran had normal hearing at the time of his enlistment examination, at the time of his April 1967 audiological test, and at the time of his separation examination.  She opined that the Veteran's current hearing loss was less likely than not related to service, as the Veteran had normal hearing at separation and first noticed hearing loss only 10 to 15 years ago.  She cited an Institute of Medicine study which found that there was no scientific basis of delayed or late onset noise induced hearing loss.

The puretone thresholds at enlistment show some hearing loss in the left ear.  Moreover, while hearing levels at separation were normal, the Veteran demonstrated a shift in puretone thresholds during his April 1967 examination, with some low-frequency hearing loss bilaterally.  In her examination report, the VA examiner incorrectly described the enlistment examination and April 1967 examination as "normal."  Therefore, the case should be returned to the examiner for a supplemental opinion regarding the etiology of the Veteran's hearing loss which accounts for the hearing levels documented in service.

Tinnitus

The Veteran filed his claim for service connection for hearing loss in February 2006.  He filed his claim for tinnitus in August 2006, after he underwent the July 2006 VA examination.  Although the VA examiner diagnosed tinnitus, she did not offer any opinion as to its etiology.  Therefore, on remand, the examiner should offer an opinion, supported by adequate rationale, as to whether it is at least as likely as not that the Veteran's diagnosed tinnitus is related to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the July 2006 VA examination in this case.  Upon review, she should also provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is the result of noise exposure in service.  The examiner should review the entire record, particularly the puretone thresholds recorded during service, and provide a complete rationale for all opinions offered.  The examiner should specifically comment on the findings of the audiograms dated in October 1966 and in April 1967 converted from ASA to ISO-ANSI standards.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss and tinnitus is related to noise exposure in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


